                                                                                                  Entered on Docket
                                                                                                  October 18, 2018
                                                                                                  EDWARD J. EMMONS, CLERK
                                                                                                  U.S. BANKRUPTCY COURT
                                                                                                  NORTHERN DISTRICT OF CALIFORNIA



                                             1
                                                                                             The following constitutes the order of the Court.
                                             2                                               Signed: October 18, 2018
                                             3
                                             4                                               _________________________________________________
                                                                                             M. Elaine Hammond
                                                                                             U.S. Bankruptcy Judge
                                             5
                                             6
                                             7
                                                                          UNITED STATES BANKRUPTCY COURT
                                             8
                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                             9
                                                                                                   ) Case No. 18-50909 MEH
                                            10    In re                                            )
UNITED STATES BANKRUPTCY COURT




                                                                                                   ) Chapter 11
  for the Northern District of California




                                            11    Gregory Lamont Belcher,                          )
                                                                                                   )
                                            12                                                     )
                                                                                                   )
                                            13                                                     )
                                                                                                   )
                                            14                                 Debtor.             )
                                                                                                   )
                                            15                                                     ) Adv. No. 18-05048
                                                                                                   )
                                            16    Gregory Lamont Belcher,                          )
                                                                                                   )
                                            17                                Plaintiff.           )
                                                                                                   )
                                            18    v.                                               )
                                                                                                   )
                                            19                                                     )
                                                  Paul Greenfield &                                )
                                            20    Dakota Note, LLC                                 )
                                                                                                   )
                                            21                                Defendants.          )
                                            22
                                                                           ORDER DENYING EX-PARTE
                                            23                     MOTION FOR TEMPORARY RESTRAINING ORDER
                                                          Gregoy Lamont Belcher (“Plaintiff”) in the above-captioned adversary proceeding
                                            24
                                                  filed an Ex-Parte Motion for a Temporary Restraining Order (the “Motion”) (Dkt# 7), seeking
                                            25
                                                  to enjoin Paul Greenfield and Dakota Note, LLC (“Defendants”) from pursuing an unlawful
                                            26
                                                  detainer action in state court.
                                            27
                                            28

                                                                                              1



                                                 Case: 18-05048      Doc# 8     Filed: 10/18/18     Entered: 10/18/18 12:15:15      Page 1 of 3
                                             1
                                             2           On its face, the Motion fails to establish why the temporary restraining order should be
                                             3    granted without notice pursuant to Federal Rule of Civil Procedure 65(b) made applicable by
                                             4    Federal Rule of Bankruptcy Procedure 7065. Specifically, no facts are provided by affidavit
                                             5    or declaration as to why immediate and irreparable injury, loss, or damage will occur before
                                             6    an attorney can be heard in opposition to the Motion. Further, in his declaration, Plaintiff’s
                                             7    counsel fails to state the reasons that notice should not be required.
                                             8           Therefore, the Ex-Parte Motion for a Temporary Restraining Order (Dkt# 7) is hereby
                                             9           DENIED without prejudice.
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11                                         **END OF ORDER**
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                                                                2



                                                 Case: 18-05048     Doc# 8      Filed: 10/18/18     Entered: 10/18/18 12:15:15       Page 2 of 3
                                             1                                        COURT SERVICE LIST
                                             2
                                                  Paul Greenfield
                                             3    2597 Flagstone Dr.
                                                  San Jose, CA 95132
                                             4
                                                  Dakota Note, LLC
                                             5    119 East Center Street, Suite 567
                                             6    Madison, SD 57042-2908

                                             7    Reno F.R. Fernandez
                                                  Macdonald Fernandez LLP
                                             8    221 Sansome St. 3rd Fl.
                                             9    San Francisco, CA 94104
                                                  (415) 362-0449
                                            10    reno@macfern.com
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                                  Via ECF:
                                            12
                                                  All ECF Recipients
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                                                             3



                                                 Case: 18-05048     Doc# 8    Filed: 10/18/18    Entered: 10/18/18 12:15:15   Page 3 of 3
